UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7431



LONNIE LEE RICHARDSON,

                                             Petitioner - Appellant,

          versus


COLIE   RUSHTON,   Warden;  HENRY   MCMASTER,
Attorney General of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (CA-03-3728-3-13BC)


Submitted:   January 13, 2005             Decided:   January 19, 2005


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lonnie Lee Richardson, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, Samuel Creighton Waters, OFFICE OF THE ATTORNEY GENERAL OF
SOUTH CAROLINA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Lonnie    Lee   Richardson    seeks    to    appeal   the   district

court’s order accepting the magistrate judge’s recommendation and

denying relief on his petition filed under 28 U.S.C. § 2254 (2000)

on the grounds that the petition was filed beyond the one-year

period allowed for such actions.             The order is not appealable

unless   a   circuit     justice   or     judge    issues   a    certificate   of

appealability.        28 U.S.C. § 2253(c)(1) (2000).            A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                  We have independently

reviewed the record and conclude that Richardson has not made the

requisite    showing.        Accordingly,     we    deny    a    certificate   of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                         DISMISSED


                                    - 2 -